958 A.2d 158 (2008)
289 Conn. 926
Peter H. ERTEL
v.
Arthur J. ROCQUE, Jr., Commissioner of Environmental Protection, et al.
Supreme Court of Connecticut.
Decided September 25, 2008.
Charles D. Ray and Matthew A. Weiner, Hartford, in support of the petition.
Robert J. Deichert, assistant, attorney general, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 108 Conn.App. 48, 946 A.2d 1251 (2008), is denied.
ROGERS, C.J., did not participate in the consideration of or decision on this petition.